DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 30 Nov 2021, in which claims 70 and 71 are canceled.

This application is a domestic application, filed 28 Jul 2020; and claims benefit as a CON of 16/583570, filed 26 Sep 2019, issued as PAT 10765693, which claims benefit of provisional application 62/736979, filed 26 Sep 2018.

Claims 30-69 are pending in the current application and are allowed herein.

Terminal Disclaimer
The terminal disclaimer filed on 30 Nov 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,765,693 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn

This rejection has been withdrawn. 

Applicant’s Amendment and the terminal disclaimer, filed 30 Nov 2021, with respect that claims 30-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,765,693 (reference patent) has been fully considered and is persuasive, as claims 70-71 are canceled and the terminal disclaimer is recorded.  
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 30-69 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623